DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a Final Office Action in response to applicant’s arguments/filing filed on February 22, 2022

Claims 2 and 3 are cancelled
Claims 1, 13, and 17 are amended
Claims 1 and 4-20 are pending

Examiner’s Note: The term, “processor”, is defined in paragraph 0064 of the specification as being a general-purpose microprocessor, DSP, ASIC, etc.


Response to Arguments
Applicant’s amendment to claims 1, 13, and 17 filed on 2/22/2022 regarding “determining, with the first access device based on the topology ledger, a given route for the packet to a destination among a plurality of routes of the network“ necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 1 and 4-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.) Claims 1, 4, 5, 11, 12, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200272618, Hughes in view of US 20200119925, Wang

 	In regards to claim 1, Hughes teaches a computer-implemented method, comprising: 
storing, at a first access device and a plurality of additional access devices, a topology ledger for a network, wherein the topology ledger is based on a consensus agreement between the first access device and the plurality of additional access devices and a validation rule for the topology ledger(see US 20200272618, Hughes, para. 0003, 0007 and 0033, where a distributed ledger is maintained in[i.e. stored] a plurality of nodes[e.g. access devices], wherein rules of a consensus mechanism is employed to perform a verification of a record to be stored in the ledger); 
receiving, at the first access device, a packet from a networked device for transmission on the network(see US 20200272618, Hughes, para. 0055, where a record event state is transmitted over the network to be received by other nodes); 
 	Hughes does not teach determining, with the first access device based on the topology ledger, a given route for the packet to a destination among a plurality of routes of the network, wherein the determining comprises determining the given route based on first information of the topology ledger representing the plurality of routes of the network and second information of the topology ledger representing costs of the plurality of routes of the network; and 
transmitting the packet from the first access device along the given route 	However, Wang teaches determining, with the first access device based on the topology ledger, a given route for the packet to a destination among a plurality of routes of the network(see US 20200119925, Wang, para. 0031, where a computing node may determine a route of a data message to a destination), wherein the determining comprises determining the given route based on first information of the topology ledger representing the plurality of routes of the network and second information of the topology ledger representing costs of the plurality of routes of the network(see US 20200119925, Wang, para. 0021, where a route is selected based on routing tables[i.e. 1st information] and routing costs[i.e. 2nd information]); and 
transmitting the packet from the first access device along the given route(see US 20200119925, Wang, para. 0021, where a data message[i.e. packet] is routed on the selected route).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hughes with the teaching of Wang because a user would have been motivated to improve the efficiency of transmitting data in the network taught by Hughes by applying routing costs, taught by Wang, in order to select the best routing between entities(see Wang, para. 0021)

In regards to claim 4, the combination of Hughes and Wang teach the computer-implemented method of claim 1, wherein the topology ledger further comprises a device identifier for the networked device(see US 20200272618, Hughes, para. 0051, where a record in the ledger may include an identifier of the node[i.e. device]).  
 	 	In regards to claim 5, the combination of Hughes and Wang teach the computer-implemented method of claim 4, wherein the device identifier is an encrypted device identifier(see US 20200272618, Hughes, para. 0007, where all information[e.g. identifier] of the ledger are encrypted).  

 	In regards to claim 11, the combination of Hughes and Wang teach the computer-implemented method of claim 1, wherein the networked device is an IoT device(see US 20200272618, Hughes, para.  0273, where the distributed ledger may be implemented using the internet of things).  

 	In regards to claim 12, the combination of Hughes and Wang teach the computer-implemented method of claim 1, wherein the topology ledger comprises a blockchain(see US 20200272618, Hughes, para. 0011, where the distributed ledger is a blockchain).  

 	In regards to claim 13, Hughes teaches a system, comprising: 
a first access device and a plurality of additional access devices connected to a network(see US 20200272618, Hughes, fig. 1 and 0107, where a plurality of computer nodes are connected to a network); and 
a networked device connected to the network, wherein the first access device comprises: 
a memory storing instructions(see US 20200272618, Hughes, para. 0102, computer node comprising memory storing instructions); and 
one or more processors(see US 20200272618, Hughes, para. 0102, computer node having a processor) configured to execute the instructions to: 
store a topology ledger for the network, wherein the topology ledger is based on a consensus agreement between the first access device and the plurality of additional access devices and a validation rule for the topology ledger(see US 20200272618, Hughes, para. 0003, 0007 and 0033, where a distributed ledger is maintained in[i.e. stored] a plurality of nodes[e.g. access devices], wherein rules of a consensus mechanism are employed to perform a verification of a record to be stored in the ledger); 
receive a packet from the networked device for transmission on the network(see US 20200272618, Hughes, para. 0055, where a record event state is transmitted over the network to be received by other nodes); 
 	Hughes does not teach determine, based on the topology ledger, a given route for the packet to a destination among a plurality of routes of the network, wherein the determination comprises determining the given route based on first information of the topology ledger representing the plurality of routes of the network and second information of the topology ledger representing costs of the plurality of routes of the network; and 
transmit the packet from the first access device along the given route 	However, Wang teaches determine, based on the topology ledger, a given route for the packet to a destination among a plurality of routes of the network(see US 20200119925, Wang, para. 0031, where a computing node may determine a route of a data message to a destination), wherein the determination comprises determining the given route based on first information of the topology ledger representing the plurality of routes of the network and second information of the topology ledger representing costs of the plurality of routes of the network(see US 20200119925, Wang, para. 0021, where a route is selected based on routing tables[i.e. 1st information] and routing costs[i.e. 2nd information]); and 
transmit the packet from the first access device along the given route(see US 20200119925, Wang, para. 0021, where a data message[i.e. packet] is routed on the selected route). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hughes with the teaching of Wang because a user would have been motivated to improve the efficiency of transmitting data in the network taught by Hughes by applying routing costs, taught by Wang, in order to select the best routing between entities(see Wang, para. 0021)  

 	In regards to claim 16, the combination of Hughes and Wang teach the system of claim 15, wherein one or more processors are further configured to execute the instructions to obtain a consensus agreement from at least some of the plurality of additional access devices for the update to the topology ledger(see US 20200272618, Hughes, para. 0005, where new nodes[i.e. topology updates] are implemented using a consensus mechanism).  

 	In regards to claim 17, Hughes teaches a computer-implemented method, comprising: 
storing, at each of a plurality of access devices connected to a network, validation rules for validating blocks of a network topology ledger(see US 20200272618, Hughes, para. 0003, 0007 and 0033, where a distributed ledger is maintained in[i.e. stored] a plurality of nodes[e.g. access devices], wherein rules of a consensus mechanism are employed to perform a verification of a record to be stored in the ledger); 
receiving, at each of the access devices, information associated with networked devices that are connected to the network(see US 20200272618, Hughes, para. 0055, where a record event state is transmitted over the network to be received by other nodes); and 
responsive to the consensus agreement, including each block of the one or more blocks for which the consensus agreement was obtained to the network topology ledger(see US 20200272618, Hughes, para. 0016, where consensus rules are required for accepting a block in the network); 
 	Hughes does not teach adding, with each of at least some of the access devices, portions of the information received at that access device to one or more blocks, wherein each block of the one or more blocks includes a fingerprint generated according to the validation rules, and at least one of the blocks includes routing information for the network comprising first information representing routes of the network and second information representing costs of the routes; 
obtaining, with at least some of the access devices, a consensus agreement for including each of the one or more blocks in the network topology ledger; 	However, Wang teaches adding, with each of at least some of the access devices, portions of the information received at that access device to one or more blocks, wherein each block of the one or more blocks includes a fingerprint generated according to the validation rules(see US 20200119925, Wang, para. 0019 and 0064, where data messages from one or more blockchains may be received and used for generating a routing table, wherein a ledger, configured to record blockchain transactions, includes hash[i.e. fingerprint] of previous entries), and at least one of the blocks includes routing information for the network comprising first information representing routes of the network and second information representing costs of the routes(see US 20200119925, Wang, para.  0021, where a route is selected based on routing tables[i.e. 1st information] and routing costs[i.e. 2nd information]); 
obtaining, with at least some of the access devices, a consensus agreement for including each of the one or more blocks in the network topology ledger(see US 20200119925, Wang, para. 0054, where a consensus process is performed in a blockchain in order for a block to be valid); 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hughes with the teaching of Wang because a user would have been motivated to improve the efficiency of transmitting data in the network taught by Hughes by applying routing costs, taught by Wang, in order to select the best routing between entities(see Wang, para. 0021)
.  
 	In regards to claim 18, the combination of Hughes and Wang teach the computer-implemented method of claim 17, wherein the fingerprint for each block of the one or more blocks is based on information associated with at least one other block(see US 20200119925, Wang, para. 0019, where each block in a ledger contains a hash[i.e. fingerprint] of a previous entry).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hughes with the teaching of Wang because a user would have been motivated to improve the efficiency of transmitting data in the network taught by Hughes by applying routing costs, taught by Wang, in order to select the best routing between entities(see Wang, para. 0021)

 	In regards to claim 19, the combination of Hughes and Wang teach the computer-implemented method of claim 18, wherein the information associated with at least one other block of the one or more blocks comprises a hash of contents of a preceding block(see US 20200119925, Wang, para. 0019, where each block in a ledger contains a hash[i.e. fingerprint] of a previous entry). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hughes with the teaching of Wang because a user would have been motivated to improve the efficiency of transmitting data in the network taught by Hughes by applying routing costs, taught by Wang, in order to select the best routing between entities(see Wang, para. 0021)  


2.) Claims are rejected under 35 U.S.C. 103 as being unpatentable over US 20200272618, Hughes in view of US 20200119925, Wang and further in view of US 20180137512, Georgiadis

 	In regards to claim 6, the combination of Hughes and Wang teach the computer-implemented method of claim 5. The combination of Hughes and Wang do not teach wherein the encrypted device identifier is a third-party authenticated, encrypted device identifier. However, Georgiadis teaches wherein the encrypted device identifier is a third-party authenticated, encrypted device identifier(see US 20180137512, Georgiadis, para. 0271 and 0383, where a 3rd party authenticates identifier information, wherein the ledger information may be encrypted).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hughes and Wang with the teaching of Georgiadis because a user would have been motivated to enhance the security of the network, taught by the combination of Hughes and Wang, by authenticating nodes in a network in order to establish the trustworthiness of network components(see Georgiadis, para. 0003)

 	In regards to claim 20, the combination of Hughes and Wang teach the computer-implemented method of claim 17, further comprising: performing a key-pair encryption of at least some of the information(see US 20200272618, Hughes, para. 0196 and 0269, where payloads may be encrypted using a public key, wherein the public key is part of a private-public key pair); and  	the combination of Hughes and Wang do not teach obtaining a third-party authentication of the key-pair encrypted information 	However, Georgiadis teaches obtaining a third-party authentication of the key-pair encrypted information (see US 20180137512, Georgiadis, para. 0271 and 0383, where a 3rd party authenticates identifier information, wherein the ledger information may be encrypted). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hughes and Wang with the teaching of Georgiadis because a user would have been motivated to enhance the security of the network, taught by the combination of Hughes and Wang, by authenticating nodes in a network in order to establish the trustworthiness of network components(see Georgiadis, para. 0003)

3.) Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200272618, Hughes in view of US 20200119925, Wang and further in view of US 20190207774, Anzai

 	In regards to claim 7, the combination of Hughes and Wang teach the computer-implemented method of claim 1. The combination of Hughes and Wang do not teach further comprising authenticating the networked device, using the topology ledger and without accessing a password for the networked device 	However, Anzai teaches further comprising authenticating the networked device, using the topology ledger and without accessing a password for the networked device (see US 20190207774, Anzai, para. 0012, where an authentication of a device is performed based on the distributed ledger system).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hughes and Wang with the teaching of Anzai because a user would have been motivated to enhance the security of the network, taught by the combination of Hughes and Wang, by using PUF circuits to authenticate network elements(see Anzai, para. 0002)

4.) Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200272618, Hughes in view of US 20200119925, Wang and further in view of US 20170163733, Grefen

 	In regards to claim 8, the combination of Hughes and Wang teach the computer-implemented method of claim 1. The combination of Hughes and Wang do not teach wherein the topology ledger includes network topology information that is stored in a plurality of blocks, each having a fingerprint that is based on a preceding block 	However, Grefen teaches wherein the topology ledger includes network topology information that is stored in a plurality of blocks, each having a fingerprint that is based on a preceding block (see US 20170163733, Grefen, para. 0053 and 0054, where a metadata of record contains topology information and hash information[i.e. fingerprint]).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hughes and Wang with the teaching of Grefen because a user would have been motivated to enhance the security of the network, taught by the combination of Hughes and Wang, by maintaining an audit data that can be used to authenticate a device identity(see Grefen, para. 0006)


5.) Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200272618, Hughes in view of US 20200119925, Wang and further in view of US 20120113871, Bulusu
 	In regards to claim 9, the combination of Hughes and Wang teach the computer-implemented method of claim 1.  	Hughes and Wang do not teach wherein the first access device is a switchHowever, Bulusu teaches wherein the first access device is a switch(see US 20120113871, Bulusu, para. 0018 and fig. 1, where switch devices provides routing network access).   		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hughes and Wang with the teaching of Bulusu because a user would have been motivated to manage the network topology taught by the combination of Hughes and Wang by use of a forwarding methodology that uses data center ethernet protocol for determining whether the network topology information is current, accurate and consistent(see Bulusu, para. 0002)

 	In regards to claim 10, the combination of Hughes and Wang teach the computer-implemented method of claim 1. The combination of Hughes and Wang do not teach wherein the first access device is a router 	However, Bulusu teaches wherein the first access device is a router(see US 20120113871, Bulusu, para. 0026 and fig. 1, where a router may be a network element providing network access). 
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hughes and Wang with the teaching of Bulusu because a user would have been motivated to manage the network topology taught by the combination of Hughes and Wang by use of a forwarding methodology that uses data center ethernet protocol for determining whether the network topology information is current, accurate and consistent(see Bulusu, para. 0002)


6.) Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200272618, Hughes in view of US 20200119925, Wang and further in view of US 20170085433, Kato

 	In regards to claim 14, the combination of Hughes and Wang teach the system of claim 13. The combination of Hughes and Wang do not teach wherein one or more processors are further configured to execute the instructions to detect a network topology change associated with the network 	However, Kato teaches wherein one or more processors are further configured to execute the instructions to detect a network topology change associated with the network (see US 20170085433, Kato, para. 0004 and 0005, where a ledger is configured to record changes in network topology).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hughes and Wang with the teaching of Kato because a user would have been motivated to efficiently manage topology changes in the network taught by the combination of Hughes and Wang by reducing the delay in updating a ledger due to topology changes in order to prevent unregistered entities in the ledger(see Kato, para. 0004)

 	In regards to claim 15, the combination of Hughes and Wang teach the system of claim 14. The combination of Hughes and Wang do not teach wherein one or more processors are further configured to execute the instructions to generate an update to the topology ledger at the first access device based on the network topology change 	However, Kato teaches wherein one or more processors are further configured to execute the instructions to generate an update to the topology ledger at the first access device based on the network topology change (see US 20170085433, Kato, para. 0004, where a registration process records changes to a ledger, wherein the ledger records topology information).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Hughes and Wang with the teaching of Kato because a user would have been motivated to efficiently manage topology changes in the network taught by the combination of Hughes and Wang by reducing the delay in updating a ledger due to topology changes in order to prevent unregistered entities in the ledger(see Kato, para. 0004)


CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GREGORY A LANE/ Examiner, Art Unit 2438


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438